       Case 2:16-cv-00304-TS-EJF Document 238 Filed 12/19/18 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA, ex rel.
 GERALD POLUKOFF, M.D.,                                ORDER TO RESPOND

                 Plaintiff/Relator,
 v.

 INTERMOUNTAIN HEALTHCARE,
 INC., INTERMOUNTAIN MEDICAL                          Case No. 2:16-CV-304 TS
 CENTER, SHERMAN SORENSEN, M.D.,
 and SORENSEN CARDIOVASCULAR                          District Judge Ted Stewart
 GROUP,

                          Defendants.



       Pursuant to DUCivR 72-3(b), Plaintiff is directed to respond to Defendant’s Objection

(Docket No. 232) to the Magistrate Judge’s Report and Recommendation (Docket No. 229) on or

before January 2, 2019.

       DATED this 19th day of December, 2018.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   Ted Stewart
                                                   United States District Judge
